DETAILED ACTION
	Claims 1, 3, 15-17, 21, 24-29, 31, 32, 35, 37, 40-45, 47, 48, 50-59, and 61-69 are pending in the present application.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 31, 2022 has been entered.
Information Disclosure Statement
The Information Disclosure Statement filed on August 31, 2022 has been considered by the Examiner.
Previous Claim Rejections - 35 USC § 103
Claims 1, 15, 17, and 21 were previously rejected under 35 U.S.C. 103 as being unpatentable over Chellappan et al. (J. Med. Chem., 2006, 2673-2676).
Applicant’s amendment has deleted the unpatentable subject matter, and the rejection is withdrawn.
Expansion of Search
	The Markush search has been expanded to encompass the full scope of claim 1.  Therefore, claims 1, 3, 15-17, 21, 50-59, and 61-69 have been searched.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 64 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 64 recites the limitation "the amide" in line 1.  There is insufficient antecedent basis for this limitation in the claim as the term amide is not present in base claim 1.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 51, 52, 54, 55, 63, 65, and 66 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 51, 52, and 63 are drawn to compounds where R1 is an aryl and the aryl is a heteroaryl.  However, heteroaryl is not within the definition of aryl in the present disclosure.  Therefore, claims 51, 52, and 63 are broader than base claim 1.  Claims 54, 55, and 65 are drawn to compounds where R1 is alkyl and the alkyl is a cycloalkyl or heterocycloalkyl.  However, cycloalkyl and heterocycloalkyl are not within the definition of alkyl within the present disclosure.  Therefore, claims 54, 555, and 65 are broader than base claim 1.  Claim 66 is drawn to a compound where R1 is CH2-O-CH2-R7 where R7 is a trifluoromethyl benzyl group.  However, benzyl is Ph-CH2, and is an aralkyl group instead of the aryl group that R7 is limited to in claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 15, 21, and 50 are rejected under 35 U.S.C. 103 as being unpatentable over Kozikowski et al. (ChemMedChem, 2007, 1157-1161).
	Kozikowski et al. teach compounds of the formula 
    PNG
    media_image1.png
    92
    114
    media_image1.png
    Greyscale
, where R1 is selected from propyl, cyclohexylmethyl, benzyl, trifluoromethylbenzyl, and fluorobenzyl.  See compounds 16-20, page 1159.  The compounds correspond to the present claims where R1 is substituted alkyl and R2-R4 are hydrogen.  The racemic compounds show activity against nAChR subtypes like (-)cytisine.  See Table 1, page 1160.
	Kozikowski et al. do not teach where the compound is enantiomerically pure.
The courts have ruled that an enantiomer would be obvious over the racemate unless there were secondary considerations as the person of ordinary skill in the art would look to use conventional methods to separate the enantiomers with a reasonable expectation of success.  Aventis Pharma Deutschland v. Lupin Ltd., 499 F.3d 1293, 84 USPQ2d 1197 (Fed. Cir. 2007) The person of ordinary skill in the art would be motivated to separate the isomers in the racemate by those methods within the ordinary skill in the art to determine the more active isomer based on the Aventis Pharma Deutschland v. Lupin Ltd. decision.
Allowable Subject Matter
Claims 16, 17, 53, 56-59, 61, 62, and 67-69 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 Conclusion
	Claims 1, 3, 15, 21, 50-52, 54, 55, and 63-66 are rejected.  Claims 16, 17, 53, 56-59, 61, 62, and 67-69 are objected to.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH KOSACK whose telephone number is (571)272-5575. The examiner can normally be reached M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on 571-272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH R KOSACK/Primary Examiner, Art Unit 1626